DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections/Interpretation
Claim 1, Line 6 – “a time setting device is arranged on the can body, on the sealing cover or on the locks, “ is read as indicated in the claim/prior art analysis below.
Claim 1, Line 7 – capitalization of “Wherein” – this introduces uncertainty, a claim should consist of a single sentence to articulate a set of limitations.  The capitalization indicates that limitations that follow are part of a separate Claim (See MPEP 608.01).
Claim 7 (Page 9, Line 15), 11 (Page 10, Line 5), 14 (Page 10, Line 20), and 17 (Page 11, Line 5): As written, the claim gives the option of “…the lock and the sealing cover are integrally formed or separately arranged.  The claims are being read as indicated in the claim/prior art analysis below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fily (WO2007009605 – hereafter referred to as Fily) further in view of Park (US20160000271– hereafter referred to as Park).
In regards to Claim 1, Fily discloses: A sealed food can with time setting device (See Fily, Figure 4), comprising a can body (2) and a sealing cover (59) sealingly connected with the can body (See Figure 4) {NOT TAUGHT}[ 
Fily does not disclose the plurality of locks on the cover.
However, Park teaches: a plurality of locks on 5the periphery of the cover (See Park, Figure 1, Item 500 – in order to secure the top of the container to the container body). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the square container of Fily with the plurality of locks of Park in order to advantageously increase the security of the lid’s attachment to the container. 
Further, location of the time device on the lock is not explicitly disclosed.  Fily allows for the placement of the time setting device (Fily - Cursor – 5 attached to a guide – 4) anywhere,  on the exterior of the container (See Fily, Page 1, Lines 30-31 through Page 2 Lines 1-5), like the claimed invention, but is silent on specifically placing the device on the locking tabs.  It would have been obvious to one having ordinary skill in the art at the time the invention was made  before the application was filed to also place the time setting device on the one of the locks, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation. 
In regards to Claim 2, Fily further teaches15: wherein the sliding rail (Fily – Item 4, Guide) is a track with a T-shaped cross section (See Figure 6a, where the guide – 4 (track) has a T shape (is wider at the top then the bottom), the indicating slider is an inverted U-shaped body (5 – Cursor, Figure 6a – is “U” shaped), and two inner protrusions (See Figure 7C, bottom of figure – protrusions not labeled) are oppositely arranged on both sides of the bottom of the U-shaped cavity (Item 75 has protrusions at the bottom on opposing sides) of the indicating slider to be engaged and connected with the sliding rail (Note 76 – engagement points with point at top of “T” as well).
In regards to Claim 3, Fily further teaches: wherein a positioning device (Fily, Figure 7a and 7c, Items 78 – Embossment and 79 – half sphere embossment – for positioning the slider) for facilitating the indicating slider being adjusted in place (Page 6, Lines 3-9) is arranged between the sliding rail (74 – Guide – separate embodiment in Fily) and the indication slider (75 – Cursor – Fily).
In regards to Claim 4, Fily further teaches: wherein the positioning device (Fily, Figure 7a through 7c) comprises a row of positioning grooves (77 – Guide Line) configured at equal intervals on the back of the sliding rail (74 – guide) and positioning protrusions (79 – half sphere embossment) arranged in the U-shaped cavity (See cross section of slider – Figure 7c) of the 
In regards to Claim 14, the apparatus of Fily and Park does not currently have the detailed locking and joining structures of the instant application.
However, Park teaches: 20wherein the lock and the sealing cover are {not examined }(integrally formed) or separately arranged (Park – Item 500, See Figure2), both sides of the tail of the lock are movably hinged with the connecting base (200) at the periphery of the sealing cover through a pin shaft (234) when being separately arranged; a barb (540) is arranged on the inner side of the lower portion of the lock (500), and when the whole lock is turned down (See Figure 9 – item 540 and Figure 7 – 540 with respect to 220), the barb is locked and connected with the lower portion of the 20connecting protrusion on the can body (Figure 7, 520 to 100 or 540 with respect to 220 – in order to securely fasten the container lid, Paragraph 0001).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to refine the modified container of Fily with the lock structure and  locking member (520) tab and barb geometry (520 – locking wing) of Park in order to advantageously increase the sealing of the lid to the container. 
In regards to Claim 5, Fily further teaches: wherein the positioning device comprises a row of positioning protrusions (Fily, Figure 9a-c – Guide has a saw tooth structure – 94) configured at equal intervals on the back of the sliding rail (Guide – 94) and positioning grooves arranged in 5the U-shaped cavity of the indicating slider (Figure 9b, Item 97 – cursor groove); the number and position of the positioning protrusions correspond with the date marks one-to-one 
In regards to Claim 17, Fily, as modified above, does not expressly disclose the details of the lock and sealing structure of the apparatus.
However, Park further teaches: wherein the lock and the sealing cover are {NOT EXAMINED }(integrally formed) or separately arranged (Park – Item 500, See Figure2), both sides of the tail of the lock are movably hinged with the connecting base (200) at the periphery of the sealing cover through a pin shaft (234) when being separately arranged; a barb (540) is arranged on the inner side of the lower portion of the lock (500), and when the whole lock is turned down (See Figure 9 – item 540 and Figure 7 – 540 with respect to 220), the barb is locked and connected with the lower portion of the 20connecting protrusion on the can body (Figure 7, 520 to 100 or 540 with respect to 220 – in order to securely fasten the container lid, Paragraph 0001).
Park further teaches that the self-locking protrusions (540) that have arc structures at the end to lock the container structure together during storage (Paragraph 0034)
Park further teaches the bottom end of the lock (1500 – locking member) is provided with a protrusive wrench (Not labeled, but depicted in Figure 9) downward which is convenient for fingers to exert force when pulling the lock (See side view – Figure 6, item 520 -Locking Wing, and Paragraph 0013 – comprises a handle by protruding horizontally on external surface so as to pull up the container lid by hooking a finger.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to refine the modified container of Fily with the lock structure and  locking member (520) tab and barb geometry (520 – locking wing) of Park in order to advantageously increase the sealing of the lid to the container. 
In regards to Claim 18, the modified apparatus of Fily and Park already includes all of the limitations, including:  wherein the head of the barb is provided with a plurality of arc protrusions upward (Park - 212 B and D – a plurality of arc protrusions on the container’s structure) (See parent claim above for recitation of comparable parts and obviousness statement).
In regards to Claim 19, the modified apparatus of Fily and Park already includes all of the limitations, including:  wherein the bottom end of the lock (Park - 1500 or 520 – locking wing -  is provided with a protrusive wrench downward (Not labeled but pictured in Figure 9 - Park) which is convenient for fingers to exert force when pulling the lock (Paragraph 0013 – for description of opening). (See parent claim above for recitation of comparable parts and obviousness statement).
In regards to Claim 11, the modified container of Fily has a plurality of locks, but the details of the locking structure have not been established.
However, Park further teaches: wherein the lock and the sealing cover are {not examined }(integrally formed) or separately arranged (Park – Item 500, See Figure2), both sides of the tail of the lock are movably hinged with the connecting base (200) at the periphery of the sealing cover through a pin shaft (234) when being separately arranged; a barb (540) is arranged on the inner side of the lower portion of the lock (500), and when the whole lock is turned down (See Figure 9 – item 540 and Figure 7 – 540 with respect to 220), the barb is locked and connected with the lower portion of the 20connecting protrusion on the can body (Figure 7, 520 to 100 or 540 with respect to 220 – in order to securely fasten the container lid, Paragraph 0001).
Park further teaches that the self-locking protrusions (540) that have arc structures at the end to lock the container structure together during storage (Paragraph 0034)
Park further teaches the bottom end of the lock (1500 – locking member) is provided with a protrusive wrench (Not labeled, but depicted in Figure 9) downward which is convenient for fingers to exert force when pulling the lock (See side view – Figure 6, item 520 -Locking Wing, and Paragraph 0013 – comprises a handle by protruding horizontally on external surface so as to pull up the container lid by hooking a finger.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to refine the modified container of Fily with the lock structure and  locking member (520) tab and barb geometry (520 – locking wing) of Park in order to advantageously increase the sealing of the lid to the container. 
In regards to Claim 12, the modified apparatus of Fily and Park already includes all of the limitations, including:  wherein the head of the barb is provided with a plurality of arc protrusions upward (212 B and D – a plurality of arc protrusions on the container’s structure) (See parent claim above for recitation of comparable parts and obviousness statement).
In regards to Claim 15, the modified apparatus of Fily and Park already includes all of the limitations, including:  wherein the bottom end of the lock (Park - 1500 or 520 – locking wing -  is provided with a protrusive wrench downward (Not labeled but pictured in Figure 9) which is convenient for fingers to exert force when pulling the lock (Paragraph 0013 – for description of opening). (See parent claim above for recitation of comparable parts and obviousness statement).
In regards to Claim 13,  the modified apparatus of Fily and Park already includes all of the limitations, including:  wherein the bottom end of the lock (Park - 1500 or 520 – locking wing -  is provided with a protrusive wrench downward (Not labeled but pictured in Figure 9) which is convenient for fingers to exert force when pulling the lock (Paragraph 0013 – for description of opening). (See parent claim above for recitation of comparable parts and obviousness statement).
In regards to Claim 20, Fily as modified by Park does not expressly teach about additional sealing structures on the container.
However,  Park further teaches: wherein a sealing groove (Park Item 300 – read as a sealing assembly) is arranged at the position where the sealing cover (Part 200) is in contact with the periphery of the can body (100), and a sealing ring is arranged in the sealing groove (See Figure 1 that has the components arrayed as described in the claim, with the intent of providing a robust sealing structure for a storage container – Paragraph 0020.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to refine the modified container of Fily with the sealing structure and components of Park in order to advantageously and further increase the  robustness of the sealing structure of the entire container and to maintain the seal during handling and storage.   
In regards to Claim 6, Fily further teaches:  wherein the top of the indicating slider (Fily, 4 – guide) is provided with a plurality of spines for enhancing friction with finger (Fily, See Figure 2a, Item 6).
In regards to Claim 7, the modified apparatus of Fily includes a plurality of locks, but the details of the locking structure has not been established.
However, Park further teaches: wherein the lock and the sealing cover are {not examined }(integrally formed) or separately arranged (Park – Item 500, See Figure2), both sides of the tail of the lock are movably hinged with the connecting base (200) at the periphery of the sealing cover through a pin shaft (234) when being separately arranged; a barb (540) is arranged on the inner side of the lower portion of the lock (500), and when the whole lock is turned down (See Figure 9 – item 540 and Figure 7 – 540 with respect to 220), the barb is locked and connected with the lower portion of the 20connecting protrusion on the can body (Figure 7, 520 to 100 or 540 with respect to 220 – in order to securely fasten the container lid, Paragraph 0001).
Park further teaches that the self-locking protrusions (540) that have arc structures at the end to lock the container structure together during storage (Paragraph 0034)
Park further teaches the bottom end of the lock (1500 – locking member) is provided with a protrusive wrench (Not labeled, but depicted in Figure 9) downward which is convenient for fingers to exert force when pulling the lock (See side view – Figure 6, item 520 -Locking Wing, and Paragraph 0013 – comprises a handle by protruding horizontally on external surface so as to pull up the container lid by hooking a finger.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to refine the modified container of Fily with the lock structure and  locking member (520) tab and barb geometry (520 – locking wing) of Park in order to advantageously increase the sealing of the lid to the container. 
In regards to Claim 8, the modified apparatus of Fily and Park already includes all of the limitations, including: wherein the head of the barb is provided with a plurality of arc 
In regards to Claim 9, the modified apparatus of Fily and Park already includes all of the limitations, including: wherein the bottom end of the lock (Park - 1500 or 520 – locking wing -  is provided with a protrusive wrench downward (Not labeled but pictured in Figure 9) which is convenient for fingers to exert force when pulling the lock (Paragraph 0013 – for description of opening). (See parent claim above for recitation of comparable parts and obviousness statement).
In regards to Claim 10, Fily as modified by Park does not expressly teach about additional sealing structures on the container.
However,  Park further teaches: wherein a sealing groove (Park Item 300 – read as a sealing assembly) is arranged at the position where the sealing cover (Part 200) is in contact with the periphery of the can body (100), and a sealing ring is arranged in the sealing groove (See Figure 1 that has the components arrayed as described in the claim, with the intent of providing a robust sealing structure for a storage container – Paragraph 0020.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to refine the modified container of Fily with the sealing structure and components of Park in order to advantageously and further increase the  robustness of the sealing structure of the entire container and to maintain the seal during handling and storage.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nahar (US 20200198848) discloses State of the Art around invention timeframe as well as general features in all Figures that are relevant to the scope and structure of the claimed invention.
Baruch (EP 2796248) discloses Figures 1-6 and latch detail as described in instant application as well as general features relevant to the scope and structure of the claimed invention.
Edwards (US 20120240862Number) discloses various timer and tracking arrangements on rail in Figures 1-8 and specification as well as general features relevant to the scope and structure of the claimed invention.
Edwards (US 20120240862Number) discloses various timer and tracking arrangements on rail in Figures 1-8 and specification as well as general features relevant to the scope and structure of the claimed invention.
Beckman (EP 2749506) discloses latch structure and similar sealing structure Figures 1-12and specification as well as variations on latch embodiments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John M. Hoppmann whose telephone number is (571) 272-7344.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


	

/JOHN MARTIN HOPPMANN/Examiner, Art Unit 3733                                                                                                                                                                                                        
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731